
	
		III
		110th CONGRESS
		2d Session
		S. RES. 514
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2008
			Mr. Kennedy (for himself
			 and Mr. Kerry) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Boston College men’s ice
		  hockey team on winning the 2008 National Collegiate Athletic Association
		  Division I National Ice Hockey Championship.
	
	
		Whereas, on Saturday, April 12, 2008, the Boston College
			 men’s ice hockey team (referred to in this preamble as the
			 Eagles) won the 2008 National Collegiate Athletic Association
			 (NCAA) Division I National Ice Hockey Championship by defeating the University
			 of Notre Dame men’s ice hockey team by the score of 4 to 1 in the final game of
			 the Frozen Four;
		Whereas the University of Notre Dame men’s ice hockey team
			 deserves great respect for reaching the Frozen Four for the first time in the
			 team's history and then advancing to the National Championship game;
		Whereas the victory for Boston College marked the Eagles'
			 third national hockey championship, after the team's first championship win in
			 1949 and its second championship win in 2001;
		Whereas the Eagles earned the number 1 seed in the NCAA
			 hockey tournament with an impressive overall record of 24 wins, 11 losses, and
			 8 ties during the 2007–2008 season;
		Whereas the Eagles were led by junior Nathan Gerbe, the
			 Nation’s leading scorer in men's college ice hockey, who came in second for the
			 Hobey Baker Memorial Award, with 35 goals and 32 assists during the
			 season;
		Whereas the Eagles have made the National Championship
			 game in each of the past 3 years, demonstrating extraordinary teamwork and
			 dedication;
		Whereas the remarkable 2007–2008 season also included a
			 memorable victory for the Eagles in the historic Beanpot Championship in
			 February 2008, earning Boston College its 14th Beanpot Championship;
		Whereas Boston College Super Fans traveled
			 great distances all year and gave the Eagles strong support throughout their
			 championship season; and
		Whereas Boston College and its student athletes are well
			 known for their commitment to both athletic and academic excellence, ranking
			 sixth nationally among NCAA Division I schools in the graduation rate of
			 student athletes: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates—
				(A)the Boston
			 College men’s ice hockey team for winning the 2008 National Collegiate Athletic
			 Association Division I National Ice Hockey Championship; and
				(B)the players,
			 coaching staff, faculty and staff of the university, student body, and fans
			 whose determination, strong work ethic, drive, and support made the 2007–2008
			 championship season possible;
				(2)congratulates the
			 University of Notre Dame men’s ice hockey team for its success in the 2007–2008
			 season and for reaching the Frozen Four for the first time in the team's
			 history; and
			(3)directs the
			 Secretary of the Senate to transmit an enrolled copy of this resolution
			 to—
				(A)Boston College President Father William P.
			 Leahy, S.J.;
				(B)Boston College
			 Athletic Director Gene DeFilippo; and
				(C)Boston College
			 Head Coach Jerry York.
				
